Title: To Thomas Jefferson from George Washington, 18 January 1792
From: Washington, George
To: Jefferson, Thomas


          
            Dear Sir
            Wednesday 18th. Jany. 1792
          
          The conduct of Majr. L’Enfant and those employed under him, astonishes me beyond measure!—and something more than even appears, must be meant by them—When you are at leisure I should be glad to have a further conversation with you on this subject.—Yrs. sincerely & affectionately,
          
            Go: Washington
          
        